Exhibit 10.2
Summary of Pixelworks Non-Employee Director Compensation
The following annual cash compensation, which was effective from the third
quarter of 2008, has been indefinitely reduced 10% by the board, effective from
the second quarter of 2009. Cash compensation is paid in quarterly increments:
Cash compensation:

     
Board Member Retainer
  $27,000 per year
 
   
Audit Committee Retainer
  $8,000 per year, regular member
$16,000 per year, Chair
 
   
Compensation Committee Retainer
  $5,000 per year, regular member
$10,000 per year, Chair
 
   
Nominating and Governance Committee Retainer
  $3,000 per year, regular member
$6,000 per year, Chair

Stock Compensation Plan:
6,000 shares per year (measured from annual meeting to annual meeting), policy
to begin with term in office beginning with the 2009 annual meeting. New
non-employee Board members will receive an initial recruitment grant of 10,000
shares.
Other:
Mr. Alley’s director compensation is determined by the CEO Transition Agreement
dated and effective December 12, 2006, by and between Allen Alley and
Pixelworks, Inc. (Exhibit 10.10 to the Company’s Annual Report on Form 10-K
filed on March 12, 2007). Mr. Alley’s director cash compensation is also subject
to the indefinite 10% reduction described above.
 

 